Case 15-35703        Doc 74     Filed 04/22/19     Entered 04/22/19 15:52:50          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 35703
         Reginald D McClain
         Equilla L McClain
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 10/20/2015.

         2) The plan was confirmed on 04/07/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/08/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/30/2017, 12/28/2018.

         5) The case was Converted on 03/12/2019.

         6) Number of months from filing to last payment: 36.

         7) Number of months case was pending: 42.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-35703             Doc 74         Filed 04/22/19      Entered 04/22/19 15:52:50                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $19,428.44
           Less amount refunded to debtor                                    $0.00

 NET RECEIPTS:                                                                                            $19,428.44


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,028.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                  $832.57
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $4,860.57

 Attorney fees paid and disclosed by debtor:                           $360.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal      Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ad Astra Rec                              Unsecured         523.00           NA              NA            0.00       0.00
 Ars                                       Unsecured         300.00           NA              NA            0.00       0.00
 Ars Account Resolution                    Unsecured         300.00           NA              NA            0.00       0.00
 Ars Inc                                   Unsecured         190.00           NA              NA            0.00       0.00
 Asset Acceptance                          Unsecured      1,066.95            NA              NA            0.00       0.00
 Atlas Acquisitions LLC                    Unsecured           0.00        390.00          390.00           0.00       0.00
 Capital One Bank                          Unsecured      2,088.00       2,088.07        2,088.07      1,053.84        0.00
 Capital One Bank                          Unsecured      1,529.52         355.28          355.28        179.31        0.00
 Cavalry Portfolio Services                Unsecured      1,461.68            NA              NA            0.00       0.00
 Cavalry SPV I LLC                         Unsecured         534.00        534.33          534.33        269.67        0.00
 Central Furniture                         Secured        3,555.00       3,724.86        3,555.00      3,555.00     100.79
 Central Furniture                         Unsecured         899.00           NA              NA            0.00       0.00
 Central Furniture                         Unsecured            NA         169.86          169.86          85.73       0.00
 City of Chicago                           Unsecured           0.00        179.97          179.97          90.83       0.00
 City of Chicago                           Unsecured           0.00        660.44          660.44        333.32        0.00
 City of Chicago Department of Revenue     Unsecured         600.00           NA              NA            0.00       0.00
 Department Of Education                   Unsecured    115,804.00    117,984.57       117,984.57           0.00       0.00
 Elan Fin Ser                              Unsecured         625.00           NA              NA            0.00       0.00
 First National Collect                    Unsecured         228.00           NA              NA            0.00       0.00
 First Premier Bank                        Unsecured         571.00           NA              NA            0.00       0.00
 First Premier Bank                        Unsecured         147.00           NA              NA            0.00       0.00
 GM Financial                              Unsecured      9,167.00            NA              NA            0.00       0.00
 Honor Finance LLC                         Secured        5,770.00           0.00        5,770.00      5,770.00     217.64
 IC System                                 Unsecured         739.00           NA              NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority          423.00           NA              NA            0.00       0.00
 Illinois Tollway                          Unsecured         150.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC             Unsecured         337.00        337.95          337.95        170.56        0.00
 Midland Credit Management Inc             Unsecured           0.00        591.39          591.39        298.47        0.00
 Millenium Credit Consultants              Unsecured         820.00           NA              NA            0.00       0.00
 Ntl Acct Srv                              Unsecured      2,461.00            NA              NA            0.00       0.00
 Peoples Energy Corp                       Unsecured      2,663.00         181.90          181.90          91.80       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-35703            Doc 74   Filed 04/22/19     Entered 04/22/19 15:52:50                 Desc        Page 3
                                                    of 3



 Scheduled Creditors:
 Creditor                                        Claim           Claim         Claim        Principal       Int.
 Name                                Class     Scheduled        Asserted      Allowed         Paid          Paid
 Porania LLC                      Unsecured            0.00          566.05        566.05        285.68         0.00
 World Credit Recovery LLC        Unsecured       4,092.00         4,092.24      4,092.04      2,065.23         0.00


 Summary of Disbursements to Creditors:
                                                                 Claim            Principal               Interest
                                                               Allowed                Paid                   Paid
 Secured Payments:
       Mortgage Ongoing                                           $0.00              $0.00                  $0.00
       Mortgage Arrearage                                         $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                                $5,770.00          $5,770.00                $217.64
       All Other Secured                                      $3,555.00          $3,555.00                $100.79
 TOTAL SECURED:                                               $9,325.00          $9,325.00                $318.43

 Priority Unsecured Payments:
        Domestic Support Arrearage                                $0.00                $0.00                $0.00
        Domestic Support Ongoing                                  $0.00                $0.00                $0.00
        All Other Priority                                        $0.00                $0.00                $0.00
 TOTAL PRIORITY:                                                  $0.00                $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $128,131.85             $4,924.44                  $0.00


 Disbursements:

          Expenses of Administration                              $4,860.57
          Disbursements to Creditors                             $14,567.87

 TOTAL DISBURSEMENTS :                                                                           $19,428.44


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.



UST Form 101-13-FR-S (9/1/2009)
